DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,526,738 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the subject matter of claim 1 is not taught or disclosed by the prior art of record. The closest prior art of record, Kim (USPN 7,921,493, previously cited by Applicant in the IDS filed 1/3/2020) discloses a washing machine (Figures 1 and 2) including a casing 2, a rotatable washing tub 4, a drum 8, and a detergent supply mechanism 18 which allows the user to put detergent in before operation of the washing machine and which supplies detergent to tub 8. Kim’s detergent supply mechanism 18 includes a dispenser 26 connected to water supply hoses 22, 24 (Kim at Figure 3) and a controller, referred to as a  microcontroller, which is not illustrated, for controlling valves and detergent flow from another detergent vessel, that is detergent supply mechanism 50 (Kim at col. 7, lines 40-42, 56,63). However, Kim fails to disclose each of the claim features of claim 1, which includes washing machine comprising a tub, detergent supply unit to supply detergent to the tub during an operating mode for washing laundry and to receive water during a cleaning mode, and a controller configured to allow a cleaning of the detergent supply unit to be performed by controlling a flow of water of the detergent supply unit and the tub during the cleaning mode of the detergent supply unit as claimed. Therefore, Kim fails to teach or disclose the claimed operations of claim 1, particularly related to the cleaning mode and operating mode as recited. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711